Case 20-12571-amc           Doc 24    Filed 07/29/20 Entered 07/29/20 11:42:51               Desc Main
                                      Document     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

  In re:
                                                                Bankruptcy No. 20-12571-amc
  Sylvia Timberlake,
            Debtor,                                             Chapter 7

  Reverse Mortgage Solutions, Inc.,
                                                                Hearing Date: August 26, 2020
                                                                Hearing Time: 12:30 p.m.
           Movant,
                                                                Location: 900 Market Street,
  v.                                                            Philadelphia, PA 19107
  Sylvia Timberlake,
            Debtor/Respondent,
  Gary F. Seitz, Esquire,
           Trustee/Respondent,




  MOTION OF REVERSE MORTGAGE SOLUTIONS, INC. FOR RELIEF FROM THE
   AUTOMATIC STAY TO PERMIT REVERSE MORTGAGE SOLUTIONS, INC. TO
  FORECLOSE ON 8446 PROVIDENT STREET, PHILADELPHIA, PENNSYLVANIA
                               19150


           Secured Creditor, Reverse Mortgage Solutions, Inc., by and through the undersigned

 counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the

 automatic stay provisions for cause, and, in support thereof, states the following:

       1. Debtor(s), Sylvia Timberlake, filed a voluntary petition pursuant to Chapter 7 of the

           United States Bankruptcy Code on June 2, 2020.

       2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

           1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

           statutes affecting the jurisdiction of the Bankruptcy Courts generally.

       3. On September 25, 2014, Sylvia Timberlake executed and delivered a Home Equity

                                                                                             20-12571-amc
                                                                                     TIMBERLAKE, SYLVIA
                                                                                                     MFR
Case 20-12571-amc      Doc 24    Filed 07/29/20 Entered 07/29/20 11:42:51               Desc Main
                                 Document     Page 2 of 4




       Conversion Note (“Note”) and Reverse Mortgage (“Mortgage”) securing payment of the

       Note in the amount of $262,500.00 to New Equity Financial, Inc. A true and correct

       copy of the Note is attached hereto as Exhibit “A.”

    4. The Mortgage was recorded on October 17, 2014 as Document Number 52840048 of the

       Public Records of Philadelphia County, Pennsylvania. A true and correct copy of the

       Mortgage is attached hereto as Exhibit “B.”

    5. The Mortgage was secured as a lien against the Property located at 8446 Provident Street,

       Philadelphia, Pennsylvania 19150, (“the Property”).

    6. The loan was lastly assigned to Reverse Mortgage Solutions, Inc. and same was recorded

       with the Philadelphia County Recorder of Deeds on May 6, 2020, as Document Number

       53664683. A true and correct copy of the Assignment of Mortgage is attached hereto as

       Exhibit “C.”

    7. Based upon the Debtor(s)’ schedules, the property is claimed as exempt and the amount

       of the exemption claimed is $148,000.00. Additionally, on July 14, 2020, the Trustee has

       filed a Report of No Distribution. A true and correct copy of the Debtor(s)’ schedules is

       attached hereto as Exhibit “D.”

    8. The terms and conditions of the Note and Reverse Mortgage are in default due to failure

       to perform an obligation under the Reverse Mortgage by failing to maintain property

       taxes in the amount of $1,029.17 which was advanced by Secured Creditor on August 13,

       2019.

    9. Thus, Debtor(s)’ arrearage totaled the sum of $1,029.17 through June 23, 2020.

    10. According to the Debtor(s)’ schedules, the value of the property is $148,000.00. A true

       and accurate copy of the Debtor(s)’ Schedule D is attached hereto as Exhibit “E.”


                                                                                      20-12571-amc
                                                                              TIMBERLAKE, SYLVIA
                                                                                              MFR
Case 20-12571-amc          Doc 24   Filed 07/29/20 Entered 07/29/20 11:42:51            Desc Main
                                    Document     Page 3 of 4




    11. Movant’s total claim amount, itemized below, is approximately $159,573.51.

                  Principal Advances                              $111,081.67
                        Interest                                   $38,008.01
                          MIP                                      $9,851.86
             Intra Month Per Diem Total                             $631.97
                  Total Amount Due                                $159,573.51


    12. After reducing the total liens and Debtor's exemption; there does not appear to be

        remaining non-exempt equity in the property.

    13. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

        for “cause” which includes a lack of adequate protection of an interest in property.

        Sufficient “cause” for relief from stay under Section 362 (d)(1) where the value of the

        collateral is insufficient in and of itself to provide adequate protection which the

        Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

        additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

        Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

        Debtor’s assets.

    14. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable

        Court to grant relief from the automatic stay to allow Secured Creditor, its successor

        and/or assignees to pursue its state court remedies, including the filing of a foreclosure

        action.

    15. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

        insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

        Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

        WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

 the automatic stay under 11 U.S.C. § 362(d) to permit Reverse Mortgage Solutions, Inc. to take

                                                                                        20-12571-amc
                                                                                TIMBERLAKE, SYLVIA
                                                                                                MFR
Case 20-12571-amc        Doc 24     Filed 07/29/20 Entered 07/29/20 11:42:51               Desc Main
                                    Document     Page 4 of 4




 any and all steps necessary to exercise any and all rights it may have in the collateral described

 herein, to gain possession of said collateral, to seek recovery of its reasonable attorneys’ fees and

 costs incurred in this proceeding, to waive the 14-day stay imposed by Fed.R.Bankr.P.

 4001(a)(3), and for any such further relief as this Honorable Court deems just and appropriate.

 Date: July 29, 2020

                                                       Robertson, Anschutz, Schneid & Crane
                                                       LLC
                                                       Attorney for Secured Creditor
                                                       10700 Abbott’s Bridge Rd., Suite 170
                                                       Duluth, GA 30097
                                                       Telephone: (470) 321-7112
                                                       By: /s/ Charles G. Wohlrab
                                                       Charles G. Wohlrab, Esquire
                                                       PA Bar Number 314532
                                                       Email: cwohlrab@rascrane.com




                                                                                           20-12571-amc
                                                                                   TIMBERLAKE, SYLVIA
                                                                                                   MFR
